Martin J.
delivered the opinion of the Court.
The defendants and appellants complain of the judgment of the District Court, which sustained an action of nullity against and actually set aside a judgment of this Court. They rely on the Code of Practice, Art. 608 — which requires the action of nullity to be brought in the Court which rendered it, or the Court of Appeal before which the appeal from
such a judgment was taken.
Hence it is urged that whenever a judgment has been appealed from, the Court which rendered it, is no longer competent to give a remedy on an action of nullity. — Code of Practice. Art. 611.
But the Appellee’s Counsel urges that as this Court posses- ........ i • . , „ . . ses no original jurisdiction, and is incapable of receiving any from the Legislature — its judgments may be attacked on the score of nullity, in the Court which rendered the judgment appealed from, whether affirmed or reversed by this Court, *16This appears to us a non scquitur. The Legislature has not gjven jur¡s(jicti0n to the District Court, and it cannot assume it.
It is therefore ordered, adjudged and decreed that the judgment of the District Court be annulled, avoided and re- : and the plaintiff’s action dismissed — they paying cos(-s ¡n both Courts,